Name: Commission Regulation (EEC) No 692/85 of 15 March 1985 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3 . 85 Official Journal of the European Communities No L 75/31 COMMISSION REGULATION (EEC) No 692/85 of 15 March 1985 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2892/84 (3), as last amended by Regulation (EEC) No 528/85 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2892/84 HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 22,510 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 16 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 190, 28 . 7 . 1979, p. 8 . 2) OJ No L 107, 19 . 4 . 1984, p. 46 . (3) OJ No L 273, 16 . 10 . 1984, p . 16 . (4) OJ No L 62, 1 . 3 . 1985, p. 29 .